PER CURIAM:*
■ Billy John Roberson appeals the district court’s remand order pursuant to sentence six of 42 U.S.C. § 405(g). The appeal is DISMISSED for lack of an appealable final judgment. See 28 U.S.C. § 1291; Sullivan v. Finkelstein, 496 U.S. 617, 623-31, 110 S.Ct. 2658, 110 L.Ed.2d 563 (1990); Melkonyan v. Sullivan, 501 U.S. 89, 99-102, 111 S.Ct. 2157, 115 L.Ed.2d 78 (1991).

 Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.